Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In this civil forfeiture case, Edgar Lagunas-OCampo appeals the district court’s judgment granting the Government’s summary judgment motion, and forfeiting the defendant currency to the Government. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. United States v. Lagunas-OCampo, No. 5:09-cv-00015-F (E.D.N.C. Feb. 10, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.